United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1222
Issued: November 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 2, 2014 appellant, through her attorney, filed a timely appeal from the March 6,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on November 23, 2012.
FACTUAL HISTORY
On December 3, 2012 appellant, then a 54-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 23, 2012 at 10:50 a.m. she sustained a right upper
arm injury while delivering a heavy mail parcel. The parcel slipped, she stopped it with her right
1

5 U.S.C. §§ 8101-8193.

hand and felt a pulling sensation in her biceps muscles of the right arm. Appellant did not state
whether she stopped work at the time of the November 23, 2012 incident.2
In a December 13, 2012 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim.
Appellant submitted a November 23, 2012 statement in which she noted that on that date
she pulled open a door while delivering a heavy mail parcel. She caught the parcel with her right
hand when it began to slip. Appellant felt a pulling sensation in her right biceps muscles and
then experienced pain down her right arm and a tingling sensation in her right fingers. At 10:50
a.m. on November 23, 2012 she spoke by telephone to Dan Wiley, a supervisor, about the
incident. Appellant contacted her physician, who responded by leaving her a message and she
subsequently made an appointment for the next week.
In the statement dated November 23, 2012, Justin Staten, the postmaster at appellant’s
workplace and her immediate supervisor, provided a description of the November 23, 2012 work
incident, similar to that provided by appellant. Mr. Staten noted that appellant called and spoke
with Mr. Wiley and then contacted her physician, who told her that she needed diagnostic testing
to evaluate her right arm and shoulder. Appellant finished delivering her mail route and advised
that she would set up an appointment with the physician who performed a prior right arm
surgery. Mr. Staten indicated that “[t]his is an ongoing injury with this [appellant]” noting that
she had an accident while delivering her mail route in 2000 and had several prior right arm
surgeries.
In a January 16, 2013 decision, OWCP denied appellant’s claim. It found that she did not
submit sufficient medical evidence to establish that she sustained an injury in the performance of
duty on November 23, 2012. OWCP noted that appellant established the occurrence of a work
incident on November 23, 2012 but did not submit any medical evidence to establish a medical
condition due to the work incident.
The findings of a January 11, 2013 magnetic resonance imaging (MRI) scan of
appellant’s right shoulder revealed changes of chronic calcific tendinopathy, calcium
hydroxyapatite deposition disease and postoperative changes of her acromioclavicular joint, but
no obvious rotator cuff tear was observed. A January 11, 2013 arthrogram of appellant’s right
shoulder showed tendinosis of her rotator cuff tendons, subacromial decompression and biceps
tendonesis, but did not show any acute findings. There was no rotator cuff tear, detached labral
tear or degenerative change of her glenohumeral joint.
In a January 15, 2013 report, Dr. Robert J. Nowinski, an attending osteopath and Boardcertified orthopedic surgeon, noted that appellant complained of pain in her right biceps region
and reported having a “repeat injury” at work while reaching out to deliver mail. Upon physical
examination, appellant exhibited a decreased range of motion of her neck and left shoulder with
pain. She displayed no visual changes in her right shoulder but there was diffuse tenderness in
2

The record reflects that appellant had prior right shoulder problems and that on January 14, 2011 she underwent
right shoulder surgery in the form of right rotator cuff biceps retrieval with tenodesis. It is unclear if this surgery
was authorized by OWCP.

2

her right biceps muscles. Dr. Nowinski noted that there was full passive motion and no
instability in her right shoulder, although motion was painful and weak at the terminal range.
The findings of MRI scan testing of appellant’s right shoulder showed that her rotator cuff and
biceps tendonesis were grossly intact and there was no evidence of a complete tear.
Dr. Nowinski diagnosed right shoulder biceps tendon pain with spasms, status post
decompression and repair. He advised that appellant could return to work because no definitive
tear in her right shoulder was noted. Dr. Nowinski recommended a cortisone injection of the
shoulder.
In an April 16, 2013 report, Dr. Nowinski advised that appellant was seen on that date for
a recheck and that she was status post right shoulder biceps tendonesis performed on
January 14, 2011. He indicated that repeat MRI scan and arthrogram testing showed that her
right rotator cuff and biceps tendonesis were intact, but she reported injuring herself lifting a
35-pound box which slipped, causing her to catch it with her right arm. Appellant exhibited full
range of neck and left shoulder motion without pain and right shoulder testing showed full
passive motion and active forward flexion to 150 degrees with pain and guarding. Her right
shoulder displayed stable motion and intact neurovascular status, but there was diffuse
tenderness in the biceps region. Dr. Nowinski provided the diagnosis of right shoulder biceps
tendon pain with spasms, status post decompression and repair. He provided essentially the
same findings in a July 11, 2013 report, but recommended that appellant undergo repeat MRI
scan testing of her right shoulder.
In a December 5, 2013 report, Dr. Nowinski stated that appellant was seen on that date
for reevaluation of “her right shoulder U.S. Depart[ment] of Labor work-related injury.” He
indicated that her neck and left and right shoulders exhibited decreased, though stable, range of
motion with pain. With respect to her right shoulder, appellant had active forward elevation to
120 degrees and abduction to 80 degrees, near and Hawkins signs were positive and strength was
4/5. Dr. Nowinski provided a diagnosis of persistent right shoulder pain status post rotator cuff
repair and indicated that she would be reexamined after MRI scan testing of her right shoulder
was completed.
In a December 13, 2013 letter, appellant, through counsel, requested reconsideration of
OWCP’s January 16, 2013 decision. He asserted that the April 16, 2013 report of Dr. Nowinski
established her claim for a November 23, 2012 work injury.
By decision dated March 6, 2014, OWCP affirmed its January 16, 2013 decision finding
that appellant had not established a November 23, 2012 work injury. It determined that
Dr. Nowinski did not provide a clear, rationalized medical opinion that she sustained an injury
due to the accepted November 23, 2012 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

3

related to the employment injury.3 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
On December 3, 2013 appellant filed a CA-1 form alleging that on November 23, 2012
she sustained a right upper arm injury when she used her right hand to stop a heavy mail parcel
that was slipping from her grasp. She felt a pulling sensation in the biceps muscles of her right
arm at this time. OWCP accepted the occurrence of the November 23, 2012 work incident. It
denied appellant’s injury claim on the grounds that she did not submit sufficient medical
evidence to establish that she sustained an injury in the performance of duty on
November 23, 2012.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained an injury in the performance of duty on November 23, 2012.
Appellant submitted a January 15, 2013 report in which Dr. Nowinski, an attending
osteopath and Board-certified orthopedic surgeon, noted that she complained of pain in her right
biceps region and reported having a “repeat injury” at work while reaching out to deliver mail.8
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. § 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
5

Julie B. Hawkins, 38 ECAB 393 (1987).

6

John J. Carlone, 41 ECAB 354 (1989).

7

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

8

The evidence of record reflects that appellant had prior right shoulder problems and that on January 14, 2011
she underwent right shoulder surgery in the form of right rotator cuff biceps retrieval with tenodesis.

4

Dr. Nowinski indicated that she displayed no visual changes in her right shoulder and that
diagnostic testing showed no definitive tear in her right shoulder, but noted there was diffuse
tenderness in her right biceps muscles. He stated there was full passive motion and no instability
in appellant’s right shoulder, although motion was painful and weak at the terminal range. This
report does not establish her claim for a November 23, 2012 work injury because Dr. Nowinski
did not provide a clear opinion on causal relationship.9 He mentioned appellant’s account of a
work incident on an unspecified date and diagnosed right shoulder biceps tendon pain with
spasms status post decompression/repair. Dr. Nowinski did not provide adequate opinion that
her observed right shoulder condition was related to the accepted November 23, 2012 work
incident. Further, he did not provide a full history of appellant’s preexisting right shoulder
condition for which surgery was performed.10
In April 16 and July 11, 2013 reports, Dr. Nowinski advised that appellant reported
injuring herself lifting a 35-pound box which slipped, causing her to catch it with her right arm.
Appellant exhibited full range of neck and left shoulder motion without pain and right shoulder
testing showed full passive motion and active forward flexion to 150 degrees with pain and
guarding. Dr. Nowinski provided the diagnosis of right shoulder biceps tendon pain with spasms
status post decompression/repair and mentioned her reporting of a work incident that appeared
consistent with the November 23, 2012 incident. Again he did not fully address appellant’s prior
right shoulder condition or explain how attempting to catch the mail parcel was competent to
cause injury to her biceps. On December 5, 2013 Dr. Nowinski provided a diagnosis of
persistent right shoulder pain status post rotator cuff repair. Although he generally advised that
appellant was being seen for reevaluation of “[appellant’s] right shoulder U.S. Depart[ment] of
Labor work-related injury,” he appeared to simply repeat her assertion of a work-related injury
rather than provide his own opinion on causal relationship. Dr. Nowinski did not provide a clear,
rationalized medical opinion that she sustained a specific diagnosed medical condition due to the
accepted November 23, 2012 work incident.
For these reasons, appellant has not established that she sustained a work-related injury
on November 23, 2012. She may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on November 23, 2012.

9

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

The record reflects that appellant submitted six prior claims for occupational and traumatic injuries. The nature
of these prior claims was not discussed by either Dr. Nowinski or appellant.

5

ORDER
IT IS HEREBY ORDERED THAT the March 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

